Holmes, C. J.
It is admitted by the demurrer that the gift of the residue to “ be divided among the poor colored people of the City of Lynn,” is a good charity. Jackson v. Phillips, 14 Allen, 539, 551. Attorney General v. Pearce, 2 Atk. 87, 88. Attorney General v. Clarke, 1 Amb. 422. Bishop of Hereford v. Adams, 7 Ves. 324. Attorney General v. Wilkinson, 1 Beav. 370. Howard v. American Peace Society, 49 Maine, 288, 305. But if this is so, then according to the case last cited and the intimations in this State, the gift would not be allowed to fail for want of a trustee. The doubts which have been felt whether this court could take jurisdiction to enforce and carry out a trust that in England would have fallen upon the king as parens patrice do not touch a case like the one at bar. Sears v. Chapman, 158 Mass. 400, 401, and cases cited. Moggridge v. Thackwell, 7 Ves. 36, 86.
There is no question before us concerning the appointment of a trustee, a matter upon which the defendant spent considerable time. The court is asked to declare the gift to be a public charity, and, if necessary, to frame a scheme for its administration. This is within the jurisdiction of the court.

Decree accordingly.